Order, Family Court, New York County (Bruce Kaplan, J.), dated December 9, 1988, which denied Rose V.’s petition for custody of her grandchild, granted respondent’s motion to dismiss the custody petition, and denied petitioner’s application for visitation is unanimously affirmed without costs or disbursements.
Petitioner has repeatedly interfered with the lawful custody of her grandchild, on one occasion, illegally removing him from this country. In addition, she has acted in an inappropriate and insensitive fashion toward the child when allowed visitation. Her continued non-compliance with court orders and her documented psychological problems indicate it would not be in the best interests of the child for petitioner to have *340custody or be granted visitation rights. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.